HALL, Judge.
Restituto Martinez appeals that part of his judgment of guilt for aggravated battery requiring him to pay restitution and court costs. We reverse.
Upon review of the record we find that the appellant correctly argues that the trial court erred in imposing restitution without complying with the requirements of section 775.089(6), Florida Statutes (1985), in imposing court costs without providing the appellant advance notice and an opportunity to be heard as is required by Jenkins v. State, 444 So.2d 947 (Fla.1984), and in failing to cite statutory authority for either assessment.
Accordingly, we affirm the appellant’s judgment and sentence but strike that part of the judgment imposing restitution and remand for reimposition of restitution upon compliance with section 775.089(6). We also strike that part of the appellant’s judgment imposing court costs without prejudice to the state to seek to reimpose them upon compliance with Jenkins.
*60Reversed and remanded with directions consistent with this opinion.
SCHEB, A.C.J., and SCHOONOVER, J., concur.